UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 28, 2015 NORTHERN OIL AND GAS, INC. (Exact name of Registrant as specified in its charter) Minnesota 001-33999 95-3848122 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 315 Manitoba Avenue – Suite 200 Wayzata, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (952) 476-9800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.07 – Submission of Matters to a Vote of Security Holders At the 2015 Annual Meeting of Shareholders of Northern Oil and Gas, Inc. (the “Company”) held on May 28, 2015, the shareholders voted on the following: Proposal One – Election of Directors The following directors were elected based on the votes listed below: Director Nominee For Withheld Broker Non-Votes Michael Reger Lisa Bromiley Robert Grabb Delos Cy Jamison Jack King Richard Weber Proposal Two – Ratification of the Appointment of Grant Thornton LLP as our Independent Registered Public Accounting Firm for the Fiscal Year Ending December 31, 2015 The shareholders ratified the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2015, based on the votes listed below: For Against Abstain Proposal Three – Approve an Amendment to the 2013 Incentive Plan The shareholders approved an amendment to the 2013 Incentive Plan, based on the votes listed below: For Against Abstain Broker Non-Votes Proposal Four – Nonbinding Advisory Vote to Approve the Compensation of the Named Executive Officers The shareholders approved, on an advisory basis, the compensation of the Company’s executive officers as disclosed in the proxy statement distributed in connection with the 2015 Annual Meeting of Shareholders, based on the votes listed below: For Against Abstain Broker Non-Votes The above proposals submitted to vote of security holders at the 2015 Annual Meeting of Shareholders are described in more detail in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on April 17, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 28, 2015 NORTHERN OIL AND GAS, INC. By /s/ Erik J. Romslo Erik J. Romslo Executive Vice President, General Counsel and Secretary
